Title: From John Adams to James McHenry, 29 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 29th 1799

The talk of Methlogee & the answer of Mr Seagrove, copies of which were inclosed in your favors of the 22d had been before transmitted to me by the Secretary of State, & returned to him with some of my sentiments upon them. Mr. Seagrove’s answer is so unanswerable, that the Indians unless determined on War at all events, must be satisfied with it.
The French officer in the Spanish service, who has endeavored to inspire jealousies & discontents into the Indians, ought to be complained of at Madrid & New Orleans at least, by sending the Indians talk, for that is I suppose the only evidence against him & he will deny it? Who indeed will have much faith in it?—You may signify to Mr. Seagrove my satisfaction at his answer & obligations for his prudence. Gen. Pinckneys precautions appear to have been very proper. But I am clearly of your mind, that there is no danger at present & I will go further, that nothing short of an avowed  war of Spain & France against the United States, will soon endanger our tranquility with the Indians I return all the papers 1. 2. 3. & Gen. Pinckney’s letter
